 

Case 1:20-cv-02732-GBD-SLC Document 8 Filed 10/14/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee a a i a re xX
STEVE SANDS, :
Plaintiff, :
-against- :
: ORDER
LATINA MEDIA VENTURES LLC, :
‘ 20 Civ. 02732 (GBD)
Defendant. ;
eee ee ee ee ee ee ee ee ee et ee ee ee ee eee x

GEORGE B. DANIELS, District Judge:
The October 20, 2020 status conference is hereby cancelled, in light of this Court’s referral

to Magistrate Judge Cave for General Pretrial and Dispositive Motions.

Dated: October 13, 2020
New York, New York

SO ORDERED.

CECRGED. DANIELS
ED STATES DISTRICT JUDGE

 
